 1   MCGREGOR W. SCOTT
     United States Attorney
 2   EDWARD B. STANDEFER
     Designated Local Rule 180 Prosecutor
 3   2500 Tulare Street, Suite 4401
     Fresno, California 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for the
 6   United States of America
 7
 8                         UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
                                                       5:19-po-00127-JLT
10   UNITED STATES OF AMERICA,             CASE NO.    l:15-MJ-00186-SAB
11                        Plaintiff,
                                           MEMORANDUM OF PLEA AGREEMENT
12         V.                              PURSUANT TO RULE ll(c) OF THE
                                           FEDERAL RULES OF CRIMINAL
13   JIMMY HOUMOLLER                       PROCEDURE
                          Defendant.
14
15
16        Pursuant to Rule ll(c) of the Federal Rules of Criminal
17   Procedure, the United States of America, by and through MCGREGOR W.
18   SCOTT, the United States Attorney for the Eastern District of

19   California, and Designated Local Rule 180 Prosecutor EDWARD B.
20   STANDEFER, and defendant, JIMMY HOUMOLLER and his attorney, KIM

21   SCHUMANN have agreed as follows:
22        1.    Charges

23        The defendant acknowledges that he has been charged in this case

24   in a one (1) count complaint, as follows:
25   II
26   II
27
28
                                          - 1 -
                               Memorandum of Plea Agreement
                             United States v. Jimmy Houmoller
 1        Count One:   Operating and being in control of a vehicle while
 2              under the influence of alcohol where the alcohol
 3              concentration is O.OR or greater in violation of Title 36,.
 4              Code of federal Regulations, Section 4. 23(a)(2) (Class B
 5              Misdemeanor).
 6        2.    Agreements by the Defendant
 7        (a)   The defendant agrees that this Plea Agreement shall be

 8   filed with the Court and become a part of the record of the case.
 9        (b)   The defendant agrees to enter a plea of guilty to Count One
10   of the complaint, which charges him with operating and being in
11   control of a vehicle while under the influence of alcohol where the

12   alcohol concentration is 0.08 or greater in violation of Title 36,
13   Code of federal Regulations, Section 4.23(a) (2).
14        (c)   The defendant understands and agrees that he will not be
15   allowed to withdraw his plea shoula the Court fail to follow the
16   Government's sentencing recommendations.

17        (d)   The defendant knowingly and voluntarily waives his
18   Constitutional, statutory and legal rights to appeal his plea,
19   conviction, or sentence.   This waiver of appeal includes, but is not
20   limited to, an express waiver of the defendant's right to appeal his
21   plea, conviction, or sentence on any ground, including any appeal
22   right conferred by 18 U.S.C. § 3742 or otherwise.         The defendant

23   further agrees not to contest his plea, conviction, or sentence in
24   any post-conviction proceeding, including but not limited to a
25   proceeding under 28 U.S.C. §§ 2255, except for non-waivable claims.

26        (e)   The defendant further acknowledges that his plea of guilty
27   is voluntary and that no force, threats, promises or representations
28
                                         - 2 -
                              Memorandum of Plea Agreement
                            United States v. Jimmy Houmoller
 1   have been made to anybody, nor agreement reached, other than those
2    set forth expressly in this Plea Agreement, to induce the defendant
 3   to plead guilty.
 4           (f)   Defendant agrees to pay a one thousnad two hundred dollar
 5   ($1,200.00) fine, pay a thirty dollar ($30.00) penalty assessment,
 6   and complete three (3) months of once weekly alcohol abuse counseling

 7   through the company Rusmiddelcenter Viborg in his home country of
 8   Denmark. The defe,ndant would need to provide proof of completion of
 9   the alcohol abuse counciling to the Court to meet the terms of this
10   agreement.

11           (g)   The defendant agrees to waive all rights under the "Hyde
12   Amendment," Section 617, P.L. 105-119 (Nov. 26, 1997), to recover
13   attorneys' fees or other litigation expenses in connection with the
14   investigation and prosecution of all charges in the above-captioned
15   matter and of any related allegations (including without limitation

16   any charges to be dismissed pursuant to this Agreement and any
17   charges previously dismissed).
18           (h) Should the defendant not be a citizen of the United States,
19   the defendant hereby acknowledges that adverse immigration
20   consequences, including but not limited to removal from the United

21   States, exclusion from admission into the United States, and/or

22   denial of naturalization in the United States, may result from his
23   plea.

24        3.       Agreements by the Government
25           (a)   On Count One, the Government agrees to recommend that the
26   defendant pay a one thousand two hundred dollar ($1,200.00) fine, pay
27   a thirty dollar ($30.00) penalty assessment, and complete three (3)
28
                                            - 3 -
                                 Memorandum of Plea Agreement
                               United States v. Jimmy Houmoller
1    months of once weekly alcohol abuse counseling through the company

2    Rusmiddelcenter Viborg in his home country of Denmark. The defendant
 3   would need to provide proof of completion of the alcohol abuse
 4   counciling to the Court to meet the terms of this agreement.
 s
 6        4.     Nature, Elements and Possible Defenses

7         The defendant has read the charges against him contained in the

 8   Complaint, and those charges have been fully explained to him by his
 9   attorney.    Further, the defendant fully understands the nature and
10   elements of the crime in the Complaint to which he is pleading
11   guilty, together with the possible defenses thereto, and has

12   discussed them with his attorney.
13        COUNT ONE:       [Operating and being in control of a vehicle
                           while under the influence of alcohol where the
14                         alcohol concentration is 0. 08 or greater) ( 36
                           C.F.R. § 4.23(a)(2)):
15
                 First,    the defendant was in the State and Eastern
16                         District of California;
17               Second,   the defendant was operating or was in physical
                           control of a motor vehicle;
18
                 Third,    the blood alcohol concentration of the defendant
19                         was 0.08% or greater
20
          5.     Factual Basis
21
          The defendant concedes that he will plead, and is pleading,
22
     guilty to the crime set forth in Count One of the complaint, because
23
     he is, in fact, guilty of that offense.       The defendant also agrees
24
     that the following are the true and correct facts of this case:
25
               On or about December 5, 2018, in Death Valley
26        National Park, in the State and Eastern District of
          California, defendant was driving a vehicle and had a
27        breath alcohol concentration of 0.181% while operating the
          vehicle.
28
                                          - 4 -
                               Memorandum of Plea Agreement
                             United States v. Jimmy Houmoller
 1        6.    Potential Sentence

 2        The following is the maximum potential sentence which the
 3   defendant fa�es:

 4        COUNT ONE:           [Operating and being in control of a vehicle
 5                             while under the influence of alcohol where the
                               alcohol concentration is 0. 08 or greater) ( 36
 6                             C.F.R. § 4.23(a)(2)):

 7              (a)    Imprisonment.

 8                     Maximum:     Six (6) months.

 9              (b)    Fine.

10                     Maximum:     Five Thousand Dollars ($5,000).

11              (c)    Both such fine and imprisonment.

12              (d)    Penalty Assessment.

13                     Mandatory:      Thirty dollars ($30.00).

14
          7.    Waiver of Rights
15
          The defendant understands that by pleading guilty he surrenders
16
     certain rights, including the following:
17
          (a)   If the defendant persisted in a plea of not guilty to the
18
     charges against him, he would have the right to a public and speedy
19
     trial by a judge sitting without a jury.
20
          (b)   The judge would find the facts and determine, after hearing
21
     all the evidence, whether or not he was persuaded of the defendant's
22
     guilt beyond a reasonable doubt.
23
          (c)   At a trial, the Government would be required to present its
24
     witnesses and other evidence against the defendant.             The defendant
25
     would be able to confront those Government witnesses and his attorney
26
     would be able to cross-examine them.             In turn, the defendant could
27
     present witnesses and other evidence on his own behalf.             If the
28
                                              - 5 -
                                   Memorandum of Plea Agreement
                                 United States v. Jimmy Hournoller
 1   witnesses for the defendant would not appear voluntarily, he could

 2   require their attendance through the subpoena power of the Court.           At
 3   trial, the defendant would also have the right to assistance of legal
 4   counsel.    If he could not afford legal counsel, one would be
 5   appointed for him by the Court at no expense to him.

 6        (d)    At a trial, the defendant would have a privilege against
 7   self-incrimination so that he could decline to testify, and no

 B   inference of guilt could be drawn from this refusal to testify.
 9        The defendant understands that by pleading guilty he is waiving
10   all of the rights set forth above, and acknowledges that his attorney
11   has explained to him those rights and the consequences of his waiver

12   of those rights.
13        8.     Questions by Court
14        The defendant understands that if the Court questions him under
15   oath, on the record and in the presence of counsel, about the offense
16   //

17   to which he has pleaded guilty, his answers, if false, may later be
18   used against him in a prosecution for perjury.

19        9.     Entire Agreement

20        This plea of guilty is freely and voluntarily made and is not
21   the result of force or threats, or of any promises apart from those
22   specifically set forth in this Plea Agreement.         There have been no

23   representations or promises from anyone as to what sentence the Court

24   will impose.

25        10.    Court not a Party

26         (a)   It is understood by the parties that the Sentencing Court
27   is neither a party to nor bound by this agreement and the sentencing

28
                                          - 6 -
                               Memorandum of Plea Agreement
                             United States v. Jimmy Houmoller
                               ORDER
1.   The plea agreement is APPROVED;

2.    The defendant is placed on one-year of court-supervised probation. If he
returns to the United States during this one-year period, he SHALL comply with all
federal, state and local laws;

3.     He SHALL provide proof of completion of the alcohol abuse counseling no
later than March 6, 2020;

4.   The hearing on September 10, 2019 is VACATED;

5.    The Court sets a status conference on December 3, 2019 at 9:00 a.m. By that
time, the defendant SHALL have paid the fine and special assessment and should
have nearly completed the required counseling.

IT IS SO ORDERED.

Dated: September 6, 2019
                                          Jennifer L. Thurston
                                          U.S. MAGISTRATE JUDGE
